DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. 
REMARKS
The amendments of claims 15 and 19 in the reply filed on 02/10/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below. 
Claims 15-31 are pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15-21 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al. (US 20170077343, cited in previous action) in view of Reddy (US 20160163888, cited in IDS) and Nakauchi et al. (US 20070186968), hereinafter referred to as Morad, Reddy, and Nakauchi, respectively.
Regarding claim 15, Morad discloses solar cell module (Abstract), comprising:
a plurality of solar cells [10] (Fig 1, ¶0221), each solar cell including:
a short side that extends in a first direction (short side of rectangular solar cell [10], Fig 2A, ¶0225);
a first long side that is longer than the short side and that extends in a second direction that is different than the first direction (long side of rectangular solar cell [10] near the end conductor [42], Fig 2A, ¶0225, ¶0237);
a second long side that is longer than the short side that extends in the second direction and is spaced apart from the first long side in the first direction (long side of rectangular solar cell [10] near the bus bar [15], Fig 2A, ¶0225);
a plurality of first electrodes located on a first surface of each solar cell and spaced apart from each other in the second direction (fingers [20] on the front surface of the solar cell [10], Fig 2H, ¶0233-0234);
a plurality of second electrodes located on a second surface of each solar cell (contacts [30] and contact pads [25] formed on the rear side of the solar cell [10], Fig 2E, ¶0243); and
an overlap region that is disposed at each of the first long side of the first surface and the second long side of the second surface and that is configured to partially overlap a neighboring solar cell along each of the first long side and second long side (region in which solar cells [10] overlap the adjacent solar cell [10], Fig 1, ¶0223), wherein:
the plurality of solar cells [10] include a first solar cell [10] (solar cell on the end of the solar cell module [100], Fig 1) and a second solar cell [10] (solar cell [10] adjacent to solar cell on the end of the solar module [100], Fig 1) neighboring the first solar cell [10],
the plurality of first electrodes implicitly include a plurality of junctions that are positioned adjacent to the first long side, that are disposed on the first surface, and that are spaced apart from one another in the second direction, the plurality of junctions of the second solar cell comprising a junction disposed in the overlap region and connected to the second long 
the solar cell module [100] further includes a conductive adhesive that electrically and physically connects the plurality of second electrodes on the rear surface of the first solar cell [10] to the plurality of first electrodes on the top surface of the second solar cell [10] at the overlap region (solar cells [10] are conductively bonded to each other in the region in which they overlap by an electrically conducting bonding material that electrically connects the front surface metallization pattern of one solar cell to the rear surface metallization pattern of the adjacent solar cell, Fig 1, ¶0223), 
the conductive adhesive [18] extends along the overlap region to connect neighboring junctions of the plurality of first electrodes electrically and physically to each other (conductive adhesive [18] is confined by barrier [17], wherein the barrier [17] extends along the length of the solar cell, ¶0252, Fig 2K),
the junction of each of the plurality of first electrodes on the top surface of the second solar cell [10] is overlapped with the plurality of second electrodes on the rear surface of the first solar cell in the overlap region and electrically connected to the plurality of second electrodes on the rear surface of the first solar cell by the conductive adhesive (Fig 1, ¶0223).
Morad fails to disclose a bus bar that electrically connects the plurality of second electrodes on the second surface and that extends in the second direction, wherein the bus bar is disposed on the second surface in the overlap region and positioned adjacent to the second long side of the second long side.
Reddy discloses on figures 1A and 1B a solar cell module that is substantially similar to the solar cell module of Morad, wherein the electrode grid on the top and bottom surfaces of the solar cells prima facie obviousness determination.
The references fail to teach that the bus bar is disposed only on the second surface (or rear surface) since bus bars are disposed on both first (or front) and second (or rear) surfaces.
Nakauchi discloses a PV module analogous to the PV module of modified Morad (Abstract). The reference teaches that front surface is without a bus bar electrode, wherein said configuration simplifies the electrode structure of the PV module (¶0061). Thusly, it would have been obvious to one having ordinary skill in the art to modify the PV module of modified Morad in view of the disclosure of Nakauchi such that the bus bar is disposed only on the second surface to simplify the electrode structure of the PV module (Nakauchi, ¶0061).
Regarding claim 16, modified Morad discloses all of the limitations as set forth above. Moreover, the references teach that the conductive adhesive is provided on an entirety of the overlap region (conductive adhesive [18] is confined by barrier [17], wherein the barrier [17] extends along the length of the solar cell, Morad, ¶0252, Fig 2K).
Regarding claim 17, modified Morad discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that a unit area of the junction (junction 
Regarding claim 18, modified Morad discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the junction (junction represented by portions of fingers [20] and bus bar [15] that make direct contact, Morad, Fig 2A, ¶0225) of each of the plurality of first electrodes located on the top surface of the second solar cell is configured to be covered by the first solar cell (Morad, Fig 1).
Regarding claim 19, Morad discloses a method for manufacturing a solar cell module [100] (Abstract) that includes first (solar cell [10] on the end of solar module [100], Fig 1) and second (solar cell [10] adjacent to solar cell [10] on the end of the solar module [100], Fig 1), each solar cell comprising:
a short side that extends in a first direction (short side of rectangular solar cell [10], Fig 2A, ¶0225), 
a first long side that is longer than the short side and that extends in a second direction that is different than the first direction (long side of rectangular solar cell [10] near the end conductor [42], Fig 2A, ¶0225, ¶0237),
a second long side that is longer than the short side and that extends in the second direction and that is spaced apart from the first long side in the first direction (long side of rectangular solar cell [10] near the bus bar [15], Fig 2A, ¶0225),
a plurality of first electrodes located on a first surface of each solar cell and spaced apart from each other in the second direction (fingers [20] and bus bars [15] on the front surface of the solar cell [10], Fig 2H, ¶0233-0234),
a plurality of second electrodes located on a second surface of each solar cell (contacts [30] and contact pads [25] formed on the rear side of the solar cell [10], Fig 2E, ¶0243), the method comprising:
applying a conductive adhesive [18] (conductive adhesive bonding material [18], Fig 2K, ¶0249) to the second solar cell [10];
positioning the first solar cell [10] over the second solar cell [10] at an overlap region in which the conductive adhesive is applied (Fig 1, ¶0223), the overlap region being disposed at each of the first long side of the first surface and the second long side of the second surface (region in which solar cells [10] overlap the adjacent solar cell [10], Fig 1, ¶0223); and
curing the conductive adhesive to physically and electrically connect the first solar cell [10] to the second solar cell [10] (heat and pressure are applied to cure the conductive adhesive bonding material between the solar cells, ¶0348), wherein:
the plurality of first electrodes implicitly include a plurality of junctions that are positioned adjacent to the first long side, that are disposed on the first surface, and that are spaced apart from one another in the second direction, the plurality of junctions of the second solar cell comprising a junction disposed in the overlap region and connected to the second long side on the second surface of the first solar cell (fingers [20] implicitly include junctions on both ends of the fingers [20] on the first and second long sides, respectively, Fig 2A), 
the junction (junction represented by ends of the fingers [20] adjacent to the first and second long sides, Fig 2A) of the second solar cell [10] is overlapped with the plurality of second electrodes on the rear surface of the first solar cell in the overlap region (Fig 1), 
the conductive adhesive [18] extends in the second direction to connect the junction in the overlap region to a neighboring junction that is spaced apart from the junction in the second 
the conductive adhesive electrically and physically connects the junction of the second solar cell to the plurality of second electrodes on the rear surface of the first solar cell [10] (Fig 1, ¶0223).
Morad fails to disclose a bus bar that electrically connects the plurality of second electrodes on the second surface and that extends in the second direction, wherein the bus bar is disposed on the second surface in the overlap region and positioned adjacent to the second long side of the second long side.
Reddy discloses on figures 1A and 1B a solar cell module that is substantially similar to the solar cell module of Morad, wherein the electrode grid on the top and bottom surfaces of the solar cells directly correspond to the first and second electrodes of Morad (Abstract, ¶0057). The reference teaches the grid electrode on the bottom surface includes an edge bus bar that connects a plurality of finger electrodes, wherein the edge bus bar of adjacent solar cells overlap each other (Figs 2A-2B). The electrode grid of Reddy is suitable for the intended purpose as the second electrodes on the rear surface of the solar cell of Morad. Thusly, it would have been obvious to one having ordinary skill in the art to form the second electrode of Morad as the grid electrode of Reddy such that a bus bar electrically connects the plurality of finger electrodes on the second surface and extends in the second direction, wherein the bus bar is disposed in the overlap region that is positioned at the second long side of the second surface since the simple substitution of one known element for another to obtain predictable results supports a prima facie obviousness determination.
The references fail to teach that the bus bar is disposed only on the second surface (or rear surface) since bus bars are disposed on both first (or front) and second (or rear) surfaces.
Nakauchi discloses a PV module analogous to the PV module of modified Morad (Abstract). The reference teaches that front surface is without a bus bar electrode, wherein said configuration simplifies the electrode structure of the PV module (¶0061). Thusly, it would have been obvious to one having ordinary skill in the art to modify the PV module of modified Morad in view of the disclosure of Nakauchi such that the bus bar is disposed only on the second surface to simplify the electrode structure of the PV module (Nakauchi, ¶0061).
Regarding claim 20, modified Morad discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the conductive adhesive is applied on an entirety of the overlap region (electrically conductive bonding material used to bond adjacent overlapping solar cells dispensed on continuous contact pads at the edge of the solar cell, ¶0248).
Regarding claim 21, modified Morad discloses all of the limitations as set forth above. Furthermore, the references teach that the junction is located at an end of each of the plurality of first electrodes formed on the top surface of the solar cell [10] adjacent to the first long side (junction represented by portions of fingers [20] and bus bar [15] that make direct contact, Morad, Fig 2A, ¶0225).
Regarding claim 27, modified Morad discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the solar cell module comprises a busing portion [42] (end conductor [42], Morad, Fig 2A, ¶0237) that physically connects in the second direction, two neighboring electrodes [20] among the plurality of first electrodes, wherein the busing portion [42] is located closer to the second long side opposite the first long side, and the junction (junction represented by portions of fingers [20] and bus bar [15] that make direct contact, Fig 2A, ¶0225) is located closer to the first side than to the second long side (Fig 2A).
Regarding claim 28, modified Morad discloses all of the limitations as set forth above. The references teach that the junction is represented by portions of fingers [20] and bus bar [15] that make direct contact (Morad, Fig 2A, ¶0225).
The reference fails to disclose the aspect ratio of the junction, wherein the aspect ratio corresponds to a ratio between a length in the second direction and a length in the first direction. However, it would have been obvious to one having ordinary skill in the art to modify the junction of Morad to include the aspect ratio of the instant claims since the Federal Circuit has held that the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claim was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A.
Regarding claim 29, modified Morad discloses all of the limitations as set forth above. Furthermore, the plurality of first electrodes include a finger portion [20] extending from the junction (junction represented by portions of fingers [20] and bus bar [15] that make direct contact, Fig 2A, ¶0225) in the first direction and having a line width less than a line width of the junction in the second direction (junction is wider than the width of the fingers [20], Fig 2H), wherein the junction defines an open pattern through which a portion of a solar cell is exposed (open pattern represented by regions of the solar cell [10] not covered by conductive adhesive bonding material [18], Figs 2H-2K).
Regarding claim 30, modified Morad discloses all of the limitations as set forth above. Moreover, the combination of the references teach that each solar cell comprises a busing portion that physically connects, in the second direction, at least two neighboring electrodes among the plurality of first electrodes, wherein the busing portion is located adjacent to the second long side away from the .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad, Reddy, and Nakauchi as applied to claim 15 above, and further in view of Asai (US 20050194037, cited in previous action), hereinafter referred to as Asai.
Regarding claim 22, modified Morad discloses all of the limitations as set forth above. Morad fails to teach that the area occupied by the plurality of first electrodes is less than or equal to 5% of a total area of the first or second surfaces of each solar cell. 
Asai discloses a solar cell analogous to the solar cell of modified Morad, wherein the solar cell comprises grid electrodes [26] – which directly corresponds to the plurality of electrodes of modified Morad – that are formed on the surface of the silicon substrate [31] (Fig 2; ¶0034). The reference teaches that the area occupied by the grid electrodes directly effects the conversion efficiency of the solar cell, wherein a reduction of the area enhances the solar cell efficiency (¶0033). Thusly, one of ordinary skill would consider the area occupied by grid electrodes as a result effective variable. As such, without showing unexpected results, the claimed area cannot be considered critical. Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the area occupied by the grid electrodes to obtain the desired solar cell efficiency since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980) and In re Aller, 105 USPQ 223. Furthermore, it would have been obvious to one having ordinary skill in the art to modify plurality of electrodes of modified Morad in view of the grid electrodes of Asai to include the area occupied by the electrodes taught by Asai into the solar cell of Morad to enhance the operating efficiency of the solar cell (Asai, ¶0033).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad, Reddy, and Nakauchi as applied to claim 15 above, and further in view of Kobayashi (US 20160300967, cited in previous action), hereinafter referred to as Kobayashi.
Regarding claim 23, modified Morad discloses all of the limitations as set forth above. The applied references fail to teach that the plurality of first electrodes are spaced apart from the first long side by a distance of 200 to 300 microns in the first direction.
Kobayashi disclose a solar cell analogous to the solar cell of modified Morad, wherein the solar cell comprises finger electrodes [22] – which directly correspond to the plurality of first electrodes of Morad – that are formed on the surface of the photovoltaic element [11] (Fig 1; ¶0055-0056). The references teaches that the finger electrodes [22] are spaced apart at an interval [S1], wherein the interval [S1] corresponds to the interval at which the plurality of first electrodes of modified Morad spaced apart from the first long side since the interval [S1] is kept constant at the edge of the PV element (Fig 1, (A)). The interval [S1] includes a lower limit of 0.1 mm (or 100 microns) and an upper range of 2 mm. Said interval [S1] enhances the efficiency of the PV element (¶0059). Thusly, it would have been obvious to one of ordinary skill in the art to include the interval [S1] of Kobayashi into the solar cell of modified Morad such that the plurality of electrodes are spaced apart from the from the first long side by the interval of Kobayashi to enhance the efficiency of the solar cell (Kobayashi, ¶0059).
Regarding the interval distance, it would have been obvious to one having ordinary skill to include the ranges of Kobayashi since the instant claimed ranges overlap the ranges of the prior art. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad, Reddy, and Nakauchi as applied to claim 15 above, and further in view of Taira et al. (US 20120125396, cited in previous action) and Kobayashi (US 20160300967, cited in previous action), hereinafter referred to as Taira and Kobayashi, respectively.
Regarding claim 24, modified Morad discloses all of the limitations as set forth above. The references fail to disclose the number of electrodes in the plurality of first electrodes and the distance at which the plurality of first electrodes are spaced apart from each other in the second direction.
Taira discloses a solar cell analogous to the solar cell of modified Morad, wherein the solar cell comprises finger electrodes [110] – which corresponds to the plurality of first electrodes of Morad – that are formed on the front surface of the solar cell (Fig 3). The reference teaches that the number of finger electrodes [110] directly effects the amount of light incident on the surface of the solar cell, wherein a decrease in the number of finger electrodes increases the amount of light incident on the solar cell (¶0067). Thusly, one having ordinary skill in the art would have considered the number of finger electrodes as a result effective variable. Absent any evidence of unexpected results, the claimed number of electrodes cannot be considered critical. Moreover, it would have been obvious to one having ordinary skill in the art at the time to optimize the number of finger electrodes through routine experimentation since said parameter is recognized as a result effective variable, wherein it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one having ordinary skill in the art to modify the solar cell of modified Morad to include the number of finger electrodes of Taira as the number of electrodes in the plurality of first electrodes of Morad to increase the amount of light incident on the surface of solar cell (Taira, ¶0067).
Kobayashi disclose a solar cell analogous to the solar cell of modified Morad, wherein the solar cell comprises finger electrodes [22] – which directly correspond to the plurality of first electrodes of Morad – that are formed on the surface of the photovoltaic element [11] (Fig 1; ¶0055-0056). The In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 25, modified Morad discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that distance between neighboring electrodes in the plurality of first electrodes in the second direction is constant since the interval [S1] between adjacent electrodes is the same (Kobayashi, Fig 1(B)).
Claims 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad, Reddy, and Nakauchi as applied to claim 15 above, and further in view of Martin et al. (US 20160322513, cited in previous action), hereinafter referred to as Martin.
Regarding claims 26 and 31, modified Morad discloses all of the limitations as set forth above. Modified Morad fails to teach that the distance between two neighboring electrodes of the plurality of first electrodes in the second direction decreases along the first direction, and the neighboring junctions of the two neighboring electrodes are positioned at locations in which the distance between two neighboring electrodes in the second direction is at a minimum.

Furthermore, the combination of the references teach that each solar cell comprises a busing portion that physically connects [110a], in the second direction, two neighboring electrodes [110b] among the plurality of electrodes [110b], wherein each of the plurality of first electrodes has a needle shape (Martin, Figs 1-2), and has a line width in the second direction decreasing along the first direction (finger [110b] width decreases in the direction from the left side to the right side (Martin, Fig 2), a width of the busing portion [110a] is less than an average line width of the plurality of first electrodes, and the busing portion is located closer to a tip of the needle shape than to the junctions since the junction is represented by the end of the first electrodes that is opposite the busing portion [110a] (Martin, Fig 2).
Response to Arguments
Applicant’s arguments with respect to the amendments of independent claims 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796